Honorable W. P. Herms, Jr.
County Auditor
Wailer County
Hempstead, Texas

Dear Sir:                    zpinion No. o-6683
                              e: ilbhetherWailer County,
                                 ,YdXElS) may legally pay
                                 certain bills presented for
                                 publication and posting of
                                 notices in a school conso-
                                 lidation election..

Your request for opinion has been received and carefully
considered by this department.  We quote from your request as
follow3:


"Referring to your letter of June 30, 1945, and your opinion
to me, which for reply you inclosed your opinion Nos. O-4919
O-5183.                                          ..
"Your opinion No. 4919 reads as follows:

;I Article 2806, Vernon's Annotated Civil Statutes authorizes
the holding of elections for the purpose of consolidating
contiguous common school districts, oontiguous independent
school districts and further provides that common school
districts may in like manner be consolidated with contiguous
independent school districts.

"'Articles 3746,2746a and 2746b, Vernon's Annotated Civil
Statutes regarding school districtelections  and expenses in-
curred in connection therewith provide in effect that all
expense3 incurred in connection with or incidental to any
school district election in connection with a public school
within such school district shall be paid out of the available
maintenance fund belonging to such district or certain
expenses enumeratqd in Article 2746,supra, shall be paid out
of the local funds of the school district where the election
was held.

"'Therefore, all election expenses incurred by school districts
must be .paid out of the available maintenance fund belonging
to the school district or districts or the local funds of the
                                                       ._     i




Honorable W. P. Rerms, Jr., Page 2- o-6683



school district or districts where the election was held as
authorized by said statutes.s

"In this connection, it appears that Wailer County cannot
legally pay for notices in a County newspaper for such con-
solidated school election, or pay the sheriff for posting
such notices.
"The sheriff's bill appears as follows:

'WAILER CO&Y,   TEXAS

To

A. c:,FLETCRER, SHERIFF.
"Posting Three Llection Notices for consolidation of Fields
Store & Waller.,........,......................$j.OO




                           A. S, Fletcher
                           Sheriff Waller County, Texas.

"Please find inclosed a copy of notice in Hempstead paper
for such consolidated election, this notice being ordered
by the Commissioners' Court, and the bill for same, being
in the amount of $87.05, has been filed with me for approval,
May Waller County legally pay either of the above billa?"

In addition to Opinions Nos. O-4919 and o-5183, cited by-you,
copies of which have heretofore been furnished to ou, we also
respectfully call your attention to Opinion No. 0-z 23 of this
department. Said Opinion NO, o-623, a copy of which is
enclosed herewith, in answer to a request a8 to whether the
expenses of elections for the consolidation of common school
districts should be paid out of the general fund of the county
or out of the available maintenance funds of the districts
in which the elections are held, specifically held as follows:
"Our answer to your question, therefore, is that all of the
expenses which may be incurred in connection with the election
which you mention should be paid out of the available main-
tenance fund of the respective districts holding the elections."
Honorable W. P. Herms, Jr. - Page 3, o-6683



It is our opinion that Wailer County, Texas, is not legally
authorized to pay either of the bills submitted.

                                  Very truly yours
                             ATTORNEY GENERAL OF TEXAS

                             a/ Wm. J. r,anning

                             BY         Wm. 2. Fanning
WJF:BT/cg                                    Assistant


APPROVED 3JLY 14, 1945
3/ Grover tiellers
ATTORNEY GF;NZRAL OF TEXAS